Case: 12-15272    Date Filed: 06/27/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-15272
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:11-cr-00041-SPM-GRJ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

ERIC PAUL SANDBERG,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                        _________________________

                                  (June 27, 2013)

Before MARCUS, JORDAN and KRAVITCH, Circuit Judges

PER CURIAM:

      Chet Kaufman, appointed counsel for Eric Paul Sandberg in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that
              Case: 12-15272    Date Filed: 06/27/2013   Page: 2 of 2


counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Sandberg=s conviction and

sentence are AFFIRMED.




                                         2